DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to the amendments filed on 04/12/2021. The proposed amendments to the claim objections are accepted, rendering the objection moot. 

Response to Arguments

Applicant’s arguments with respect to the 103 rejections have been fully considered but they are not persuasive in view of new ground of rejections using a newly introduced portion of an existing reference.  
Applicant argues (page 5-6) Hidaka, either alone or in view of Yamakado and/or Iwasaki, does not disclose the features of claim 1, specifically the “target steering angle”, as slip angle does not equal target steering angle. 
However, Hidaka does teach the newly amended portion of the claims, and does explicitly teach the target steering angle:
wherein the counter steering operation is performed by setting a target steering angle for a lateral acceleration of the vehicle upon an occurrence of the skidding (Hidaka [col. 6 lines 54-67 - col. 7 lines 1-3] the slip angle is found, which means skidding or slipping has occurred. The Examiner interprets that if the vehicle is unable to take the desired turning radius during a cornering event do to understeering or oversteering, or if the vehicle is unstable during turns, the vehicle is skidding; [col. 4 , and driving the steering motor according to the target steering angle (Hidaka [col. 6 lines 1-3] the PID control is performed to bring the difference between the target rotation angle and sensed rotation angle of the steering shaft is brought to zero, which means the vehicle is driving at the target steering angle).
Applicant also argues (page 5-6) Hidaka fails to teach that the target steering angle is proportional to the lateral acceleration. 
However, Hidaka does teach the newly amended portion of the claims:
wherein the target steering angle is proportional to the lateral acceleration (Hidaka [col. 7 lines 64 – col. 8 lines 6] the lateral acceleration is found based on the lateral force; [Fig. 6 and 7] the figures show a proportional relationship between the slip angle and the lateral force, wherein the slip angle is calculated based on the yaw rate difference and the correction steering angle (the angle that requires to reach the target steering angle, and is proportional to the yaw rate difference). Although the values are described to be estimated values when depicting the relationship between the lateral force and the angles, it will not change the fact that these values are proportional, meaning as one variable increases, the other depending variable increases as well. The determination of the target angle is found in [Fig. 4]). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hidaka (U.S Patent No. 7,913,803). 
Regarding claim 1, Hidaka teaches a method of controlling stability of a vehicle using a controller, the method comprising steps of: 
determining whether a vehicle skids or not during linear driving at a predetermined speed or more (Hidaka [Fig. 2] the flow chart shows the determination process of correction steering angle by the controller; [Fig. 3] the flow chart illustrates the fault condition determination process; [col. 6 lines 54-67 - col. 7 lines 1-3] the slip angle is found, which means skidding or slipping has occurred), and 
when skidding is determined to occur, performing a counter steering operation to drive a steering motor in a direction to offset the skidding (Hidaka [col. 5 lines 59-61] the target rotation angle is the counter steering angle; [col. 6 lines 1-4] the rotation angle is brought into agreement with the target rotation, which is the counter steering operation),
wherein the counter steering operation is performed by setting a target steering angle for a lateral acceleration of the vehicle upon an occurrence of the skidding (Hidaka [col. 6 lines 54-67 - col. 7 lines 1-3] the slip angle is found, which means skidding or slipping has occurred. The Examiner interprets , and driving the steering motor according to the target steering angle (Hidaka [col. 6 lines 1-3] the PID control is performed to bring the difference between the target rotation angle and sensed rotation angle of the steering shaft is brought to zero, which means the vehicle is driving at the target steering angle), and
wherein the target steering angle is proportional to the lateral acceleration (Hidaka [col. 7 lines 64 – col. 8 lines 6] the lateral acceleration is found based on the lateral force; [Fig. 6 and 7] the figures show a proportional relationship between the slip angle and the lateral force, wherein the slip angle is calculated based on the yaw rate difference and the correction steering angle (the angle that requires to reach the target steering angle, and is proportional to the yaw rate difference). Although the values are described to be estimated values when depicting the relationship between the lateral force and the angles, it will not change the fact that these values are proportional, meaning as one variable increases, the other depending variable increases as well. The determination of the target angle is found in [Fig. 4]). 


Claim 7 is rejected under the same rationale as claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka in view of Yamakado et al. (U.S Patent Pub No. 2012/0179349 ; hereinafter "Yamakado"). 

Regarding claim 2, Hidaka teaches the method of claim 1, wherein the controller determines a skidding direction (Hidaka [col. 6 lines 54-67 - col. 7 lines 1-3] the slip angle is the skidding direction) and whether the skidding occurs or not (Hidaka [Fig. 2 and 3] the flow chart illustrates the determination of fault conditions determination process), based on a lateral acceleration (Hidaka [col. 7 lines 64-67 – col. 8 lines 1-13] steps 38-40 determines the lateral acceleration), and a steering angle [col. 5 lines 59-61, lines 64-67] the target angle is determined, therefore skidding has occurred.  
Yet, Hidaka does not teach left and right wheel speeds of the vehicle.
However, in the same field of endeavor, Yamakado does teach left and right wheel speeds of the vehicle (Yamakado [0080] the braking forces and driving forces that differ between left and right wheels would be generated based on sideslip angle information. Force is proportional to acceleration, and acceleration is change in speed over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hidaka’s method of determining the occurrence of skidding by taking into consideration the left and right wheel speeds of the vehicle, as taught by Yamakado, for the purpose of applying different break pressures to each wheels, which can generate decelerating forces that differ and reduce the side slip angle (Yamakado [0005]). 

	Claim 8 is rejected under the same rationale as claim 2. Hidaka further teaches a plurality of sensors that are used to detect the values mentioned in the claims in Fig. 1. 

	Regarding claim 3, Hidaka teaches the method of claim 2, wherein the controller determines an occurrence of the skidding when the lateral acceleration exceeds a predetermined value (Hidaka [col. 7 lines 64-67 – col. 8 lines 1-13] steps 38-40 determines the lateral acceleration, wherein the absolute 
Yet, Hidaka does not teach a difference between the left and right wheel speeds exceeds a predetermined value.
	However, in the same field of endeavor, Yamakado does teach a difference between the left and right wheel speeds exceeds a predetermined value (Yamakado [0181] breaking and driving forces are only performed when a given threshold is exceeded; [0182] difference braking forces are generated with respect to left and right wheels so that difference in acceleration becomes narrower. This implies that there is a difference between the left and right wheel speeds.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hidaka’s method of determining the occurrence of the skidding by taking into consideration the left and right wheel speeds of the vehicle, as taught by Yamakado, for the purpose of applying different break pressures to each wheels, which can generate decelerating forces that differ and reduce the side slip angle (Yamakado [0005]). 

	Claim 9 is rejected under the same rationale as claim 3. 
	

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka in view of Iwasaki (JP 6149941). 

claim 6, Hidaka teaches the method of claim 1. Yet, Hidaka does not teach the method further comprising reducing an output of an engine when the skidding is determined to occur.
However, in the same field of endeavor, Iwasaki does teach the method further comprising reducing an output of an engine when the skidding is determined to occur (Iwasaki [0015] the engine controller controls the throttle motor with priority given to the drive command. If a command is received to lower the driving force, the target throttle opening degree will be reduced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hidaka’s method of controlling stability of a vehicle by reducing an output of an engine when skidding occurs, as taught by Iwasaki, for the purpose of performing a more appropriate driving control by controlling the deceleration of the vehicle in consideration of the driving conditions (Iwasaki [0006]). 

Claim 12 is rejected under the same rationale as claim 6. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665